Title: Thomas Jefferson to Joseph Miller, 11 March 1817
From: Jefferson, Thomas
To: Miller, Joseph


          
            Dear Captain
            Monticello
Mar. 11. 17.
          
          The season calling for corks has come upon me before I had thought of it, and it being difficult to get them good but from a person who understands them, I must pray you to send me as many gross of the best as the  inclosed bill of 5.D. will pay for. I understand that a steam packet now plies between Norfolk and Richmond so that I am in hopes they can come certainly and speedily addressed to mr Gibson. if you will be so good as to drop me a line of information when you send them off, I will take measures to have them called for at mr Gibson’s, lest they should be delayed there.   Peter’s brewing of the last season I am in hopes will prove excellent. at least the only cask of it we have tried proves so.   altho’ our hopes of your settling among us are damped by your long absence, yet we do not despair altogether. in the mean time Charlottesville is improving much both in buildings and society. I salute you with great friendship.
          Th: Jefferson
        